 1                                                      HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8
     CONNIE HARRIS, KRISTI SCOCCO,                      CIVIL ACTION NO. 2: 19-cv-00291-BJR
 9
     SUSAN SARTAIN, MARY MIHOVILICH,
10   DAVID ASUNCION, BRIAN JAEGER,                      STIPULATION AND ORDER OF
     JUDY JAEGER, MARY CANTU,                           DISMISSAL WITH PREJUDICE OF
11   KRISTEN WEISE, KATRINA JOHNSON,                    ALL CLAIMS BY PLAINTIFFS MARY
     CATHERINE CLEMENS, MARK                            MIOTKE AND KRISTI SCOCCO
12   MILLER, MARY MIOTKE, DALE
13   DOYON, AARON HEINTZMAN, SARA
     MCNAMARA, ERIN BAST, and MARIA
14   SAGISI GEISS, as individuals,

15                         Plaintiff,

16          vs.
17   U.S. BANKCORP, BANK OF AMERICA,
     N.A., & KEYCORP, national banking
18
     associations,
19
                           Defendant.
20

21                                          STIPULATION

22         Pursuant to FRCP 41, Plaintiffs Mary Miotke and Kristi Scocco, and Defendant U.S. Bank

23 National Association (erroneously named in this action as “U.S. Bankcorp”), by and through their

24 undersigned counsel of record, hereby stipulate and agree that all claims and causes of action by

25 Plaintiffs Mary Miotke and Kristi Scocco in this action shall be dismissed with prejudice. For

26 clarity, Plaintiffs Mary Miotke and Kristi Scocco have only asserted claims in this action against

27 U.S. Bank National Association, and no claims by any Plaintiffs other than Mary Miotke and Kristi
                                                                  DORSEY & WHITNEY LLP
                                                                          COLUMBIA CENTER
     STIPULATION AND ORDER OF                                       701 FIFTH AVENUE, SUITE 6100
     DISMISSAL WITH PREJUDICE - 1                                     SEATTLE, WA 98104-7043
                                                                        PHONE: (206) 903-8800
     2: 19-cv-00291-BJR                                                 FAX: (206) 903-8820
 1 Scocco are affected by this Stipulation. The Parties jointly request entry of the Order below.

 2          SO STIPULATED this 4th day of September, 2019.

 3

 4
      /s/ Shawn Larsen-Bright                        /s/ Eric J. Harrison
 5    Shawn Larsen-Bright, WSBA #37066               Eric J. Harrison, WSBA #46129
      Alex Johnston, WSBA #54148                     Attorney West Seattle, P.S.
 6    Dorsey & Whitney LLP                           5400 California Ave. SW Ste E
      701 Fifth Avenue, Suite 6100                   Seattle, WA 98136
 7    Seattle, WA 98104                              Phone: (206) 388-8092
 8    (206) 903-8800                                 eric@attorneywestseattle.com
      larsen.bright.shawn@dorsey.com                 Attorney for Plaintiffs Mary Miotke and Kristi
 9    johnston.alex@dorsey.com                       Scocco
      Attorneys for Defendant U.S. Bank National
10    Association
11

12
                                                ORDER
13
            Based upon FRCP 41 and the foregoing Stipulation, all claims and causes of action by
14
     Plaintiffs Mary Miotke and Kristi Scocco in this action shall be and are hereby dismissed with
15
     prejudice. No claims by any Plaintiffs other than Mary Miotke and Kristi Scocco are affected by
16
     this Order.
17
            IT IS SO ORDERED this 9th day of September, 2019.
18

19


                                                        A
20

21
                                                        Barbara       Jacobs      Rothstein
22                                                      U.S. District Court Judge
23

24

25

26

27
                                                                   DORSEY & WHITNEY LLP
                                                                           COLUMBIA CENTER
      STIPULATION AND ORDER OF                                       701 FIFTH AVENUE, SUITE 6100
      DISMISSAL WITH PREJUDICE - 2                                     SEATTLE, WA 98104-7043
                                                                         PHONE: (206) 903-8800
      2: 19-cv-00291-BJR                                                 FAX: (206) 903-8820
